





CITATION: 1769656 Ontario Inc. v. Philpotts, 2011 ONCA
      489



DATE: 20110704


DOCKET: C53261


COURT OF APPEAL FOR ONTARIO


MacPherson, Juriansz and Karakatsanis JJ.A.


BETWEEN


1769656 Ontario Inc.


Plaintiff (Respondent in appeal)


and


Leslie Philpotts and
Yamunakumari Nithiananthan


Defendants (Appellant in appeal)


Norman Epstein, for the appellant


Norman Silver, for the respondent


Heard and released orally: June 29, 2011


On appeal from the order of Justice Thomas J. McEwen of the
          Superior Court of Justice, dated January 4, 2011.


ENDORSEMENT

[1]

The appellant Yamunakumari Nithiananthan appeals the order of McEwen J.
    of the Superior Court of Justice dated January 4, 2011 granting leave to the
    respondent to issue a writ of possession against the appellant for the lands
    municipally known as 22 Gaitwin Place, Scarborough.
[2]

The appellant contends that the motion judge erred by refusing her, a
    self-represented litigant on the day of the motion hearing, an adjournment.
[3]

We disagree. In light of the previous chronology of the case and the
    material before the court, the motion judge was entitled to exercise his
    discretion and refuse the request for an adjournment.
[4]

On the merits, we see no error in the motion judges reasons. The
    appellant is not the owner of the subject property and has no legal interest in
    it. Moreover, the motion judges order provided the appellant 60 days to try to
    take steps to remain as a tenant in the property. In addition, she is permitted
    to continue her action in Toronto relating to her fraud allegations.
[5]

The appeal is dismissed. We note that the respondent has undertaken to
    provide the appellant 14 days to vacate the property. The respondent is
    entitled to its costs of the appeal fixed at $4,000 inclusive of disbursements
    and HST.
J.C.
    MacPherson J.A.
R.G.
    Juriansz J.A.
Karakatsanis
    J.A.